Citation Nr: 1703088	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-22 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability ("TDIU"). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The Veteran had active duty service from May 1949 through August 1952, with the United States Army.  

This appeal comes to the Board of Veterans' Appeals ("Board") from a July 2013 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri (hereinafter Agency of Original Jurisdiction ("AOJ")).

This matter has previously been before the Board.  Most recently, in an April 2016 Board decision, the issue of entitlement to a TDIU was remanded to the RO for further development.  Specifically, the April 2016 Board decision granted the Veteran entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  In its remand directive, the Board tasked the RO to consider what additional limitations the Veteran's bilateral lower extremity peripheral neuropathy would have on his ability to secure gainful employment.  This additional development was completed, and in July 2016, the RO issued a Supplemental Statement of the Case.  Subsequently, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11. Vet. App. 268 (1998).

In the July 2016 Supplemental Statement of the Case, the RO limited the Veteran's claim on appeal to entitlement of a TDIU prior to June 29, 2016.  Beginning on and after June 29, 2016, the RO cited to the Veteran's combined disability evaluation of 100 percent as a bar to an award to a TDIU.  However, the Board notes that the receipt of a 100 percent schedular disability evaluation, for a service connected disability or disabilities, does not necessarily render the issue of entitlement to a TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation under 38 U.S.C.A. § 1114).  As such, the issue of entitlement to a TDIU throughout the entire people of appeal remains before the Board. 

Additionally, in the course of the prior remand, the issue of entitlement to a permanent and total rating was found to have been raised by the evidentiary record.  In the July 2016 Rating Decision, the RO awarded the Veteran basic eligibility to Dependents' Educational Assistance (Chapter 35), effective June 29, 2016. 

Lastly, the Board notes this appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  


FINDINGS OF FACT

1.  The Veteran is service connected for residuals of cold injury to the bilateral upper and lower extremities, peripheral neuropathy of the bilateral lower extremities, post-traumatic stress disorder, bilateral hearing loss, and tinnitus. 

2.  Beginning on October 14, 2010, the Veteran had a combined disability rating of 90 percent, with a single disability rated as 80 percent disabling, thereby meeting the schedular criteria for TDIU. 

3.  Beginning on June 29, 2016, the Veteran had a combined disability rating of 100 percent.  

4.  The totality of the evidence does not indicate the Veteran's service connected disabilities prevented him from obtaining and maintaining substantially gainful employment prior to June 29, 2016.

5.  The issue of entitlement to a TDIU beginning on and after June 29, 2016, is moot. 


CONCLUSIONS OF LAW

1.  The criteria for a TDIU prior to June 29, 2016 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341; 4.15; 4.16 (2016). 

2.  Entitlement to a TDIU beginning on and after June 29, 2016 is dismissed as moot.  38 U.S.C.A. §§  7104, 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.101 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Duties to Notify and Assist:

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The VCAA required notice provisions were accomplished by numerous letters, including a letter dated June 2012, which informed the Veteran of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates were established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Pertinent to the VA's duty to assist, the record also reflects that the VA has undertaken appropriate actions to obtain all relevant evidence material to this claim.  The RO has secured the Veteran's VA treatment records and VA examination reports.  For his part, the Veteran has submitted personal statements, arguments from his representative, and private medical evidence. 

The Veteran was additionally afforded VA examinations in April 2012, October 2012, December 2015, and June 2016 in connection with the claims addressed herein.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board finds VA examinations and the opinions provided were thorough, supported by a clear rationale, based on a review of the claims folder, and supported by the clinical evidence of record.  Additionally, the VA examiners considered the Veteran's lay assertions in reaching their conclusion.  Therefore, the Board finds that these medical opinions are adequate to decide the claims on appeal.

Furthermore, as was noted above, the Veteran's claims were previously remanded by the Board in June 2015 and in April 2016.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  As part of the June 2015 Board remand, the Veteran was afforded additional VA examinations to assess the severity of his residual cold injury symptoms.  Subsequently, in the April 2016 Board remand, the RO was directed to schedule the Veteran for additional VA examinations to determine the severity of his service connected disabilities and the resulting limitations on his ability to work.  To that end, the evidentiary record  now contains updated Veteran's VA treatment records and VA examinations.  Accordingly, the VA has substantially complied with the June 2015 and April 2016 remand directives.  

Moreover, for the TDIU issue on appeal, neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duties to notify and assist or the hearing.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

The Board is therefore satisfied that the AOJ has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.  Hence, there is no error or issue that precludes the Board from addressing the merits of the service connection claims on appeal

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Entitlement to a Total Disability Rating Based on Individual Unemployability:

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities ("Rating Schedule"), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any impairment or combination of impairments for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of their service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated as at least 60-percent disabling, and if there are two or more disabilities, at least one disability must be rated as at least 40-percent disabling and there must be sufficient additional disability to bring the combined rating to at least 70 percent.  Id.  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court of Appeals for Veterans Claims ("CAVC") defined "substantially gainful employment" as an occupation "that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income..."

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable, is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  

But that said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Furthermore, VA regulations provide that all Veterans who, in light of their individual circumstance, but without regard to age, are unable to secure and follow a substantially gainful occupation as a result of service-connected disability shall be rated totally  disabled, without regard to whether an average person would be rendered unemployable under the circumstances.  See VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  38 C.F.R. § 4.16(b).  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

	i.  Entitlement to a TDIU Prior to June 29, 2016:

In the instant appeal, the Veteran contends he is unable to secure substantially gainful employment.  Specifically, the Veteran states the combined effects of his service connected post-traumatic stress disorder ("PTSD"), residuals of a cold injury to his bilateral upper and lower extremities, and tinnitus prevent him from maintaining employment.  See May 2012 Application for TDIU.  

Prior to June 29, 2016, the Veteran met the schedular criteria for a TDIU.  The Veteran is service connected for cold injuries of the bilateral upper and lower extremities, and bilateral lower extremity peripheral neuropathy.  Since these disabilities are from a common etiology, their combined rating counts as a single disability for purposes of meeting the schedular criteria.  38 C.F.R. § 4.16(a).  Therefore, the combined disability for the Veteran's bilateral upper and lower extremities is 80 percent.  During this period, the Veteran was additionally service connected for PTSD, rated as 30 percent disabling, tinnitus, rated as 10 percent disabling, and for bilateral hearing loss, which was rated as 10 percent disabling.  Considering these additional disabilities, the Veteran's combined total disability rating was 90 percent, with a single disability rated as 80 percent, for the period prior to June 29, 2016.  As such, the schedular criteria for TDIU was met. 

Therefore, the remaining question before the Board is whether the Veteran's service connected disabilities prevent him from obtaining and maintaining substantial gainful employment.  In statements submitted throughout the appeal period, the Veteran and his representative argue that a combined disability rating of 90 percent in and of itself indicates the Veteran experiences significant limitations as a result of his service connected disabilities.  See July 2013 Notice of Disagreement.    

Although the Board acknowledges the Veteran experiences limitations as a result of his service connected disabilities, the Board finds the totality of the evidence weighs against an award of a TDIU.  Specifically, the evidentiary record, which includes medical evidence, opinion evidence, and the Veteran's lay assertions, demonstrates the Veteran is not precluded from working due to his service connected disabilities.

In terms of the Veteran's subjective reporting of symptoms and residual limitations, the Board finds the Veteran experiences difficulty with certain tasks and activities.  Despite these limitations, however, the Veteran subjectively reports his service connected disabilities have not precluded him from performing basic work related tasks.  Specifically, the Board notes the Veteran has consistently stated he stopped working due to factors other than his service connected disabilities.  For example, during his June 2016 VA examination for peripheral nerves, the Veteran reported he stopped working because jobs were becoming scarce.  He additionally stated that age was a factor in his decision to stop working.  During his June 2016 VA audiology examination, the Veteran reported his hearing loss did not cause him to stop working.  Furthermore, during his June 2016 VA examination for PTSD, the Veteran did not indicate his mental health issues caused him any difficulty at work or were the cause of his retirement. 

Based on the consistency of these assertions, the Board finds that the Veteran's service connected symptoms did not prevent him from obtaining and securing employment.  That is not to say that these symptoms did not impose limitations on the Veteran's ability to perform certain tasks.  As will be discussed below, there is objective medical evidence which documents these limitations.  However, even considering the combined effects of all the Veteran's service connected disabilities, the Board finds the Veteran was not precluded from  maintaining substantially gainful employment. 

As for the medical opinion evidence, the Board notes the Veteran has been afforded numerous VA examinations which have assessed the severity of his service connected disabilities.  While these VA examinations have documented varying degrees of functional impacts, no opinion of record indicates the Veteran's service-connected disabilities render the Veteran unable to secure and follow a substantially gainful occupation.  For example, during an April 2012 VA examination it was noted the Veteran was diagnosed with degenerative arthritis of his bilateral hands and bilateral feet.  He reported symptoms of hand stiffness and difficulty performing fine finger manipulations.  Similarly, during a subsequent October 2012 VA examination, the Veteran reported continuing symptoms of hand stiffness, such that he experienced difficulty with tasks such as tying his shoes, attaching collar buttons, etc.  The Veteran additionally reported sensitivity and coldness in his feet.  He stated he wore socks to bed in the winter due to a persistent sensation of coldness

Following a review of the Veteran's medical history, which included the Veteran's subjective symptoms, and a physical examination of the Veteran, the October 2012 VA examiner concluded the Veteran would be able to engage in gainful work beyond a sedentary level, with limitations on tasks requiring repetitive fine finger movements in cold temperature environments.  The VA examiner further indicated the Veteran would perform fine manipulative movements more ably in warmer weather.  The Board finds this assessment is entitled to great weight, as it is based upon a thorough examination of the Veteran, his medical history, and with consideration of the Veteran's subjective symptoms.  Furthermore, this assessment is supported by the examination performed at the time, which showed normal physical findings. 

In terms of his PTSD symptoms, an October 2012 VA examination found the Veteran's symptoms would not prevent him from maintaining employment.  During this examination, the Veteran was observed to exhibit mild symptoms of depression.  However, the examiner observed the Veteran had no trouble maintaining his attention or concentration.  The Veteran was able to maintain good eye-contact and was described as friendly.  Furthermore, the examiner reported the Veteran was performing volunteer work with the Veteran of Foreign Wars service organization and was noted to be functioning well within that work-like environment.  Earlier, during an April 2012 VA psychological assessment, the Veteran reported he volunteered five to six times a month with Veteran of Foreign Wars service organization helping other Veteran obtain service connection for their respective disabilities.  It was additionally noted the Veteran and his wife were members of another organization that traveled around to local communities, volunteering to help other Veterans with disabilities.  

Taken together, these two VA psychological assessments show the Veteran is capable of functioning well within a work environment and is able to meet the social demands of various work tasks.  Specifically, these assessments reported the Veteran maintained strong relationships with his family and friends.  Although some limitations in social functioning were observed, such as chronic sleep impairment and avoidance of stressors, the October 2015 VA examiner concluded these symptoms resulted in only mild functional impairments (and moderate functional impairment when and if a stressor occurred).  Furthermore, the VA examiner concluded these symptoms did not impair the Veteran's ability to establish and maintain effective social and work place relationships.

Similarly, during an October 2012 VA audiology examination the examiner concluded the Veteran's hearing loss would not significantly affect his ability to obtain employment, if provided with reasonable accommodations specified by the Americans with Disabilities Act.  During this examination, the Veteran subjectively reported he retired from his job due to his age and that he did not feel his diminished hearing and/or tinnitus affected him while he was working.   

In December 2015, the Veteran was scheduled for additional VA examinations for residual symptoms of his cold injury.  At this time, the Veteran reported continuing sensitivity and impaired sensation of his feet.  A physical examination of the Veteran revealed he maintained normal sensation in his hands and fingers, but had decreased sensation to light touch in his bilateral feet.  However, the Veteran's gait was reported as stable and normal, without the aid or use of any assistive devices.  The Veteran was reported to maintain full muscle tone and strength across his bilateral elbows, wrists, knees, ankles, and feet.  He additionally demonstrated full grip and pinch strength of both his right and left hands. 

Based upon this this physical examination, and a review of the Veteran's medical history, the VA examiner concluded the Veteran's peripheral neuropathy of his bilateral lower extremities would not preclude him from meeting the demands of physical or sedentary employment.  The Board finds this determination is entitled to great weight, as it is based upon a physical examination, a review of the longitudinal medical history, and made with consideration of the Veteran's subjective symptoms.  Furthermore, this conclusion is supported by the objective medical findings, specifically the normal physical examination with diminished sensation to light touch. 

As part of the April 2016 Board remand, the Veteran was afforded VA examinations in June 2016 to assess the severity of his service connected disabilities.  Specifically, the Veteran was provided a VA examination for his peripheral nerves and to assess the severity of his residual symptoms from a cold injury.  Based upon a physical examination of the Veteran, and a review of his medical records, the VA examiner concluded the Veteran would be capable of performing the physical demands of sedentary employment.  The VA examiner additionally found the Veteran would be capable of meeting mild to moderate physical exertion requirements of employment.  However, the Veteran was deemed not capable of performing physical tasks involving heavy exertional levels, such as lifting more than 40 pounds frequently or activities with prolonged standing and/or sitting requirements.  Additional limitations of avoidance of work at heights or work involving fine motor manipulations were provided for the Veteran.  Thus, while the Veteran's service connected disabilities would be expected to limit some work activities, there was no evidence these disabilities would prevent the Veteran from maintaining substantially gainful employment.  

During a June 2016 VA psychological assessment, the Veteran was found to be capable of maintaining employment.  Specifically, the Veteran was noted to be capable of maintaining social relationships with his family and friends through his Veterans of Foreign Wars service organization.  The Veteran reported he remains capable of performing household chores, but that he has some difficulty due neuropathy of his bilateral feet.  However, he remains able to travel out of the house with his wife and go shopping with her.  The Veteran additionally continues to take daily two mile walks.  He is capable of independently maintaining and caring for his personal hygiene. 

The Board finds the opinions of these June 2016 VA assessments are entitled to great weight.  Specifically, each opinion is supported by a thorough review of the Veteran's longitudinal medical record, considers the Veteran's subjective reports, and were based upon an in-person examination of the Veteran. 

In addition to the above discussed VA examinations and opinions, the Veteran submitted letters from his private physician, H.K.,M.D., in August 2013.  These letters state that due to the Veteran's bilateral hand and bilateral foot pain and cold sensitivity, the Veteran was not able to perform his prior employment as a bricklayer.  In these letters, Dr. H.K., additionally described the Veteran's symptoms of depression as a factor preventing him from returning to his previous occupation.  The Board has considered these assessments, and does not find these letters establish that the Veteran is incapable of obtaining substantial gainful employment.  Thus, although this opinion states the Veteran is not able to return to his past work, this opinion does not establish that the Veteran is precluded from obtaining other forms of substantial gainful employment. 

Furthermore, the Board notes that the limitations cited by Dr. H.K., as a reason the Veteran cannot return to his past work, are less restrictive than the limitations cited to by the October 2012 and April 2016 VA examiners.  However, despite these limitations, both the October 2012 and the April 2016 VA examiner concluded the Veteran's service connected disabilities did not prevent him from securing and maintaining other forms of sedentary employment.  Thus, while the Veteran's service connected disabilities impose limitations with fine finger manipulations and sensitivity to cold weather, these limitations do not prevent the Veteran from substantial gainful employment. 

The evidentiary record additionally contains argument from the Veteran's representative presented during a September 2014 Informal Hearing Presentation ("IHP").  During this IHP, the Veteran's representative argued that the RO had erred in failing to identify a substantial employment opportunity within the local community for the Veteran.  However, the Board notes that this argument incorrectly cites to the standard of review.  Specifically, the ultimate question being adjudicated is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

For these reasons, the Board finds that the Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to June 29, 2016; thus, entitlement to a TDIU is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 3 8 C.F.R. § 3.102;  See also Gilbert, 1 Vet. App. at 49.

	ii.  Entitlement to a TDIU Beginning on and After June 29, 2016:

The Board finds that neither the Veteran's allegations nor the evidence of record reflects that the Veteran is entitled to an award of a TDIU beginning on and after June 29, 2016.  

As discussed above, the Veteran's combined disability rating was increased to 100 percent effective June 29, 2016.  In a July 2016 Rating Decision, the RO increased the Veteran's disability rating for bilateral hearing loss to 10 percent, effective October 14, 2010 and to 40 percent disabling, effective June 29, 2016.  This award increased the Veteran's combined disability rating to 100 percent effective June 29, 2016.  

Receipt of a 100 percent schedular rating for a service connected disability does not necessarily render moot any pending claim for a TDIU.  See Bradley, 22 Vet. App. at 293-94.  Although no additional disability compensation may be paid when a total schedular disability is already in effect, Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation ("SMC").  

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  Here, to also award a separate TDIU rating in addition to the combined schedular 100 percent rating since June 29, 2016 based on the Veteran's combined service-connected disabilities would result in duplicate counting of the disabilities.  See VAOPGCPREC 66-91 (Aug. 15, 1991)(several separately ratable disabilities cannot be combined to achieve a single total rating in order to qualify for SMC); See also Bradley, 22 Vet. App. at 293-94 (holding that multiple disabilities arising from a single incident that establish entitlement to a schedular TDIU under 38 C.F.R. § 4.16 (a) may not be considered as one disability that satisfies that requirement of a service-connected disability rated as total).  Therefore, the matter of entitlement to a TDIU rating from June 29, 2016 is rendered moot.

Because no allegation of error of fact or law remains for appellate consideration, the Board has no jurisdiction to review the appeal for this issue, and it is dismissed. See 38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.202.

The Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of the VA under a law that affects the provisions of benefits administered by the VA.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Additionally, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination of being appealed.  See 38 U.S.C.A. § 7105 (d)(5). 


ORDER

Entitlement to a TDIU for the period prior to June 29, 2016 is denied. 

The issue of entitlement to a TDIU beginning on and after June 29, 2016, is dismissed. 



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


